Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 1 of 12 PageID #: 295




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )       Case No.: 1:20-cv-00320-JMS-DML
                                                 )
 CARMEL CLAY SCHOOLS                             )
 RED ROOF INN                                    )
                                                 )
                Defendants.                      )


    OTHER PARTIES TO THE SETTLEMENT AGREEMENT’S LIMITED MOTION
          TO INTERVENE AND REQUEST FOR PROTECTIVE ORDER

         Come now Other Parties to the Settlement Agreement (collectively “OP”), by counsel,

 and file herein this Limited Motion to Intervene and Request for Protective Order. In support

 thereof, OP states as follows:

    I.        BACKGROUND

    On January 29, 2020, Gabriela Nieves (“Plaintiff”) filed her Complaint (“Lawsuit”) against

 Defendants Carmel Clay Schools (“CCS”), Chris Plumb, John Goelz and Red Roof Inn. (Doc.

 1). Plaintiff listed her Causes of Action as:

    1.   Title IX:                CCS
    2.   Sexual Exploitation:     Goelz
    3.   Battery:                 Goelz
    4.   Invasion of Privacy:     Goelz
    5.   Negligence:              Plumb, CCS
    6.   Negligence:              Red Roof Inn

    Subsequently, Defendants Goelz and Plumb were dismissed, (Doc. 32, 39), leaving only the

 negligence claims against CCS and Red Roof Inn, as well as the Title IX claim against CCS.




                                                     1
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 2 of 12 PageID #: 296




     On May 13, 2020, CCS filed a Motion for Leave to Amend its Answer. (Doc. 42). CCS

 reported it had recently learned of settlement(s) with parties not named in the lawsuit and sought

 leave to assert additional affirmative defenses including the collateral source statute, payment,

 satisfaction, release, accord and satisfaction, set-off, and/or the rule barring windfalls and double

 recovery (hereafter collectively “One Recovery Defenses”). (Doc. 42). On June 5, 2020, the

 Court granted CCS’s Motion for Leave (Doc. 46) and CCS filed its Amended Answer. (Doc.

 47).

     On June 12, 2020, the Court ordered counsel for Plaintiff to produce a previously executed

 confidential settlement agreement with such directive stayed to allow counsel for the Plaintiff to

 give “prompt notice of this order to the other parties to the settlement agreement” who shall then

 have until July 7, 2020, to file a response to this order. (Doc. 53). OP was then notified of the

 June 18, 2020, order, and now seek limited intervention for purposes of requesting a protective

 order.

     II.     ARGUMENT

     A. Limited Intervention Is Proper Because The Court Has Invited OP To Respond To
        The Court’s June 18, 2020, Order And The Existing Parties Do Not Adequately
        Represent The Interests of OP.


     Rule 24(a) of the Federal Rules of Civil Procedure allows intervention for anyone who

 claims an interest relating to the transaction that is the subject of the action, and is so situated

 that disposing of the action may as a practical matter impair or impede the movant’s ability to

 protect its interest, unless existing parties adequately represent that interest. Here, a dispute

 exists between the parties to the Lawsuit over the production of a confidential settlement

 agreement between Plaintiff and OP, and Plaintiff has been ordered to produce the confidential

 settlement agreement. In light of this dispute, and in light of the Court’s order requiring

                                                    2
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 3 of 12 PageID #: 297




 production of the confidential settlement agreement, OP’s inability to protect OP’s interest is

 impaired and not adequately represented. Consequently, to comply with the Court’s June 18,

 2020 order, and in an effort to protect and represent OP’s interests, OP seeks to intervene for the

 limited purpose of requesting a protective order with respect to the confidential settlement

 agreement.

    B. A Protective Order Regarding The Confidential Settlement Agreement Is Proper As
       To All Defendants Because Defendants Have Not Demonstrated A Sufficient Need
       Or More than Mere Relevance And The Proportionality Balance Weighs In Favor
       Of a Protective Order.

        Discovery under the federal rules is broad and liberal: parties may obtain discovery of

 information which is relevant to the subject matter involved in the case and which is admissible

 itself or which is reasonably calculated to lead to the discovery of admissible evidence.

 Fed.R.Civ.P. 26(b)(1). On the other hand, a court may make any protective order which justice

 requires to protect the target of discovery from annoyance, embarrassment, oppression, or undue

 burden or expense. Fed.R.Civ.P. 26(c). Once a protective order is sought, the burden is on the

 requestor to show that the requested information is sufficiently relevant and necessary to its case

 to outweigh the harm from disclosure of the confidential information. However, courts routinely

 impose a standard higher than mere relevance when discovery of confidential materials is

 desired. See Hazeldine v. Beverage Media, Ltd., 1997 WL 362229 at *4 (S.D.N.Y. June 27,

 1997); Pioneer Hi-Bred Internat’l Inc. v. Holden’s Foundation Seeds, Inc., 105 F.R.D. 76, 81-82

 (N.D. Ind. 1985); American Senior Communities, LLC. V. James Burkhart, 1:17-cv-03273-TWP-

 DML (S.D. Ind. 2019).




                                                  3
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 4 of 12 PageID #: 298




         Here OP is not certain of the precise basis upon which Defendants seek the production of

 the confidential settlement agreement.1 However, at a threshold level, under these

 circumstances, and at this early juncture, mere speculation that the settlement agreement might

 someday be relevant does not warrant overriding interests inherent in OP’s decision to keep the

 terms of its agreement confidential. Indeed, the public policy favoring settlements weighs

 heavily against compelling production of a confidential settlement agreement, particularly where

 the agreement has little to no relevance to the litigation. See Homeland Insurance Co. of New

 York v. Health Care Serv. Corp., 330 F.R.D. 180, 183 (N.D. Ill. 2019); Malone v. Ameren UE,

 646 F.3d 512, 516 (8th Cir. 2011) (holding that “the district court did not abuse its discretion in

 concluding that discovery concerning the settlement agreement was not warranted” where the

 proposed discovery had “limited probative value” and risked “compromis[ing] the confidentiality

 of the settlement”); Butta-Brinkman v. FCA Int’l, Ltd., 164 F.R.D. 475, 476-77 (N.D. Ill. 1995)

 (denying a motion to compel production of confidential settlement agreements, reasoning that

 the public policy favoring settlement makes it inappropriate to compel disclosure except where

 the information is necessary to the movant’s case); Grove Fresh Distribs., Inc. v. John Labatt

 Ltd., 888 F.Supp. 1427, 1441 (N.D. Ill. 1995) (“[A]bsent special circumstances, a court should

 honor confidentialities that are bargained-for elements of settlement agreements.”) (internal

 quotation marks omitted), aff’d, 134 F.3d 374 (7th Cir. 1998) (unpublished table decision)

         Moreover, under Federal Rule of Evidence 408, evidence of settlement offers and

 acceptance is not admissible on issue of liability or damages. The Committee




 1
   OP was neither part of, nor represented at the hearing on June 12, 2020. Similarly, OP has not received a subpoena
 or discovery request for the confidential settlement agreement nor been presented with legal arguments supporting
 the desired production. Based on the Amended Answer of CCS which includes One Recovery Defenses and based
 on the similar defenses raised by Red Roof Inn, as well as the non-party defenses raised by Red Roof Inn, OP is
 assuming that part of the request is linked to the One Recovery Defenses.

                                                          4
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 5 of 12 PageID #: 299




 Commentary to Rule 408 explains the “rule encourages settlements. ‘The fear is that

 settlement negotiations will be inhibited if the parties know that their statements may later

 be used as admissions of liability.’ Kritikos v. Palmer Johnson, Inc., 821 F.2d 418 (7th Cir.

 1987), quoting Central Soya Co., Inc. v. Epstein Fisheries, Inc., 676 F.2d 939 (7th Cir.

 1982).” In Winchester Packaging, Inc. v. Mobil Chemical Company, 14 F.3d 316, 320 (7th

 Cir. 1994), the Seventh Circuit addressed the public policy favoring settlement of legal

 disputes under Fed. R. of Evid. 408 and noted that “[t]he settlement of legal disputes out of

 court would be discouraged if settlement offers and other documents in settlement

 negotiations were admissible in evidence.”

    This matter appears similar to Homeland Insurance Co. of New York v. Health Care Serv.

 Corp., 330 F.R.D. 180, 183 (N.D. Ill. 2019). In Homeland, an excess liability insurer brought an

 action against its insured asserting a claim for breach of contract and seeking declarative relief.

 The excess insurer sought the production of a confidential settlement agreement reached with its

 primary liability insurer and other insurers claiming the settlement agreement was relevant

 because, without it, the insurer could not determine whether the underlying policies were

 exhausted within the meaning of the second-layer excess coverage. Id. at 182. The Court

 refused to disturb the confidential nature of the agreement or to order its production finding that

 the insurer’s claim was premature and the agreement was not relevant unless or until the insured

 attempted to prove it had exhausted the underlying limits. Id.

    Here, like Homeland, CCS and Red Roof Inn’s desire to see the confidential settlement

 agreement is premature. Further, OP bargained for confidentiality in the settlement agreement at

 issue and this litigation is in its early stages. Because policy concerns related to the freedom to

 contract and freedom to negotiate allow for a proportionality standard beyond mere relevance,



                                                   5
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 6 of 12 PageID #: 300




 and because this lawsuit is in its early stages, production of the confidential settlement agreement

 is not warranted at this time and a protective order is proper.

    C. In The Event The Court Disagrees, OP Would Agree To An In-Camera Review Of
       The Confidential Settlement Agreement With The Possibility That The Terms Of
       the Agreement Might Be Provided To Defendants Under The Court’s Protective
       Order, But With The Amount Paid Redacted.

    Again, it is unclear the precise basis upon which Defendants claim production of the

 confidential settlement agreement is warranted. OP accepts the possibility Defendants desire to

 explore whether Plaintiff released any or all of her claims against CCS and/or Red Roof Inn

 when she executed the agreement. While this type of endeavor would appear to represent a

 classic “fishing expedition,” OP would agree to submit the confidential settlement agreement to

 the Court for an in-camera review to facilitate a speedy and efficient resolution. Indeed, if after

 reviewing the confidential settlement agreement, the Court determined a probative or colorable

 claim could be made by Defendants that Plaintiff relinquished her claims against CCS and/or

 Red Roof Inn by executing the confidential agreement, OP would similarly agree the language

 and terminology used in the agreement could be provided to Defendants pursuant to the

 Protective Order previously entered in this matter, (Doc. 59), with the amount of the settlement

 redacted.

    D. In The Event The Court Concludes Production Of The Terms Of The Confidential
       Settlement Agreement Is Warranted, A Protective Order Allowing The Redaction
       Of The Sum Paid Is Still Proper Because One Recovery Defenses Do Not Apply to
       Red Roof Inn And Because One Recovery Defenses As To CCS Can Be Addressed
       Post-Trial.

    OP further recognizes the possibility Defendants desire to see not only the terms of the

 confidential settlement agreement, but also the amount paid or received by Plaintiff to explore

 One Recovery Defenses. Although OP recognizes this possibility, OP objects and reiterates their




                                                   6
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 7 of 12 PageID #: 301




 desire for a protective order as to the amount paid or received. Because OP’s basis for this

 objection differs as to CCS and Red Roof Inn, OP addresses each basis separately:

          1. One Recovery Defenses Do Not Apply To Defendant Red Roof Inn And
             Therefore Defendant Red Roof Inn Is Not Entitled To Production Of The Sum
             Paid Under The Confidential Settlement Agreement.

          Plaintiff has only sued Red Roof Inn for negligence and the Indiana Comparative Fault

 Act applies to this particular claim. The Indiana Comparative Fault Act eliminated joint and

 several liability in suits in which the Act applies and directs a fact finder to allocate percentages

 of fault to individuals or entities commensurate with their behavior. Ind. Dept. of Ins. v.

 Everhart, 960 N.E.2d 129, 138 (Ind. 2012). The Comparative Fault Act mandates that when

 determining percentages of fault, the fact finder must consider the intentional acts of non-party

 defendants. Santelli v. Rahmatullah, 993 N.E. 2d 167, 177 (Ind. 2013). When a non-settling

 defendant wants to shield its liability by pointing to actions conducted by a settling defendant,

 the only recourse for the non-settling defendant is to name the settling defendant as a non-party.2

 R.L. McCoy, Inc. v. Jack, 772 N.E. 2d 987, 991 (Ind. 2002)[holding the “one satisfaction” rule to

 prevent “double recovery” has been eliminated and while a settlement payment may normally

 incorporate an assessment of the exposure to liability it can also reflect other considerations,

 including the parties' desires to avoid the expense and effort of litigation and the tactical effect of

 eliminating a defendant and its counsel from trial]. Indeed, the Indiana Supreme Court in R.L.

 McCoy was persuaded by United States Supreme Court precedent in McDermott, Inc. v.

 AmClyde & River Don Castings Ltd., 511 U.S. 202, 215, 114 S.Ct. 1461, 128 L.Ed.2d 148




 2
  In addition, in order for a non-settling defendant to preserve the ability to allocate fault to a settling defendant as a
 non-party, the non-settling defendant must first object to any dismissal of a settling defendant. Bowles v. Tatom,
 546 N.E.2d 1188, 1190 (Ind. 1989).

                                                              7
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 8 of 12 PageID #: 302




 (1994), wherein the United States Supreme Court rejected a pro tanto rule in admiralty tort cases

 in favor of a proportionate share approach for this reason. It stated:

         The law contains no rigid rule against overcompensation.... [W]e must recognize
         that settlements frequently result in the plaintiff's getting more than he would
         have been entitled to at trial. Because settlement amounts are based on rough
         estimates of liability, anticipated savings in litigation costs, and a host of other
         factors, they will rarely match exactly the amounts a trier of fact would have set.
         It seems to us that a plaintiff's good fortune in striking a favorable bargain with
         one defendant gives other defendants no claim to pay less than their proportionate
         share of the total loss. Id. at 219–20, 114 S.Ct. 1461.


     Here, based on the holdings from the Indiana Supreme Court in Everhart, Santelli, and R.L.

 McCoy, One Recovery Defenses are inapplicable to Defendant Red Roof Inn and there is no

 basis for Red Roof Inn to learn the sum paid under the confidential settlement agreement.

         2. The Sum Paid Under the Confidential Settlement Agreement Has No Bearing
            On Any Triable Issue Of Fact And CCS’s Desire to Learn The Sum Paid Is
            Premature And Can Be Addressed Post-Trial.


     The sum paid, per the agreement, has no bearing on the triable issues involved in this case.

 Instead, if after a trial, an issue or question exists as to whether CCS is entitled to a credit or set-

 off for any sums previously collected by Plaintiff, the matter can be addressed at that juncture

 and depending on the resolution of the issue, a simple mathematical deduction may be

 entertained in a controlled manner without the agreement unnecessarily having been

 disseminated or distributed to and among multiple lawyers and parties. See Wagner v. Circle W

 Mastiffs, 2013 WL 4479070 at *4 (S.D. Ohio Aug . 19, 2013) (collecting cases providing for

 delayed disclosure of settlement agreements until after verdict if relevant to set-off). Because

 any issues surrounding a credit or set-off for previously paid sums can be addressed post-trial,

 there is no basis for CCS to learn the sum paid, at this time, pursuant to the confidential

 settlement statement.

                                                     8
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 9 of 12 PageID #: 303




    E. In The Event The Court Concludes Production Of The Terms Of The Confidential
       Settlement Agreement Is Warranted To Allow Defendants To Weigh Credibility, A
       Protective Order Allowing For The Redaction Of The Sum Paid Is Still Proper
       Because The Request Is Premature And The Sum Paid Has No Bearing On
       Credibility And Any Probative Value Is Outweighed By Prejudice.

    Again, it is unclear the precise basis upon which Defendants claim production of the

 confidential settlement agreement is warranted. However, OP accepts the possibility Defendants

 desire to see the terms of the confidential settlement agreement under a theory that knowing

 whether a witness, or institution with which he or she is affiliated, settled with a plaintiff can be a

 consideration to a trier of fact when evaluating that witness’s credibility. However, any

 assessment of credibility by a trier of fact is not immediately imminent as no trial date is

 scheduled in this matter. (Doc. 24). Likewise, even if terms within the confidential settlement

 agreement had some bearing on a witness’s motives for testifying, the probative value gained in

 identifying the sum paid is outweighed by the danger of prejudice.      See Arnold v. Riddell, Inc.,

 882 F. Supp. 979, 993 (D. Kan. 1995) (probative value of credibility evidence from settlement

 agreement plaintiffs reached with school insurer was substantially outweighed by danger of

 unfair prejudice when assessing coach’s testimony).

    Similarly, identifying the sum paid under a theory that it is necessary evidence for

 impeachment or bias, simply raises the risk of prejudice too far, and is unnecessary. If the Court

 determines the existence of the confidential settlement agreement and its terms are discoverable

 because the Parties should be allowed to learn if any witness has an incentive to attribute liability

 in a particular direction, the terms of the agreement, without the sum paid, can serve this end.

 However, if the sum paid is added into the analysis, the danger of undue prejudice simply

 becomes too great, swallows the probative value, and can then be used to camouflage a

 forbidden purpose.



                                                   9
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 10 of 12 PageID #: 304




      Only by way of example, and in a hypothetical case similar to the one at hand, if the Court

  ordered the production of a confidential settlement agreement, with the inclusion of the amount

  paid because the agreement might bear on bias or credibility, by the time the case went to a trial,

  it is likely a Plaintiff, or Defendant, or both, would argue that the sum paid should be shielded

  from the jury. Indeed, a Defendant could argue that allowing the jury to know how much a

  Plaintiff already received would be prejudicial because the jury might decide the hypothetical

  Plaintiff had not received sufficient compensation and thereby be motivated to award more

  compensation based on sympathy. On the contrary a Plaintiff could argue the jury should not be

  allowed to know how much was previously received because the jury might decide too much had

  already been received and discount an award on an improper consideration. In either

  hypothetical, the amount paid becomes a “hot potato” that camouflages a forbidden purpose and

  likely gets excluded from presentation to the jury. Such a result would prejudice the hypothetical

  settling party because the bargained-for confidentiality assurances as to the amount paid would

  have been invaded for no reason.3

      Just so here. Disclosure of the sum paid is premature, does not bear on credibility, and is

  outweighed by the prejudice to OP. Indeed, a credibility determination is not imminent, the sum

  paid is not material to establishing motive, and it creates unnecessary risks of prejudice. Thus, if

  the Court concludes the terms of the confidential agreement should be produced, a protective

  order redacting the sum paid is proper.




  3
    In Ares-Perez v. Caribe Physicians Plaza Corp., 261 F. Supp. 3d 265, 272 (D. Puerto Rico 2017), the Court noted
  that use of a prior settlement agreement alone, not even the sums paid, as impeachment evidence as to credibility
  was too prejudicial because it could be used to camouflage an improper causation argument.

                                                         10
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 11 of 12 PageID #: 305




     III.    CONCLUSION

     OP should be permitted to intervene in this matter because the Court has invited OP to

  respond to its order and because the existing parties do not adequately represent OP’s interests.

  Further, a protective order regarding the production of the confidential settlement agreement is

  proper as to all Defendants because Defendants have not met their burden of establishing a

  sufficient need or more than mere relevance. In the alternative, if the Court disagrees, OP seeks

  an in-camera review of the confidential settlement agreement to establish relevancy as to

  whether the terms of the agreement are probative, or in the other alternative, allowing production

  of the confidential settlement agreement per the Court’s Uniform Protective Order (Doc. 59)

  with the sum of the payment redacted.

                                               Respectfully submitted,

                                               GOODIN ABERNATHY, LLP


                                               /s/ Karl G. Popowics
                                               /s/ Andrew B. Janutolo
                                               Karl G. Popowics, 19527-49
                                               Andrew B. Janutolo, 29301-49
                                               301 East 38th Street
                                               Indianapolis, IN 46205
                                               kpopowics@goodinabernathy.com
                                               ajananutolo@goodinabernathy.com




                                                  11
Case 1:20-cv-00320-JMS-DML Document 62 Filed 07/07/20 Page 12 of 12 PageID #: 306




                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing has been served using the CM/ECF system to

  the following on July 7, 2020:

                                             Jonathan Little
                                             Jessica Wegg
                                             SAEED & LITTLE, LLP
                                             jon@sllawfirm.com
                                             jessica@sllawfirm.com

                                             Liberty L. Roberts
                                             Jessica Schnelker
                                             CHURCH CHURCH HITTLE
                                             + ANTRIM
                                             lroberts@cchalaw.com
                                             jschnelker@cchalaw.com

                                             Grover B. Davis
                                             Scott S. Mandarich
                                             McCLURE McCLURE & DAVIS
                                             gbdavis@gbd.law
                                             smandarich@gbd.law




                                                     /s/ Karl G. Popowics
                                                     Karl G. Popowics, #19527-49
                                                     Attorney for Other Parties to the
                                                     Settlement Agreement

  Karl G. Popowics, #19527-49
  GOODIN ABERNATHY, LLP
  301 East 38th Street
  Indianapolis, IN 46205
  P: 317-843-2606
  kpopowics@goodinabernathy.com




                                                12
